STONE, C. J.
There is nothing in the objection that the defendant was tried on the 22nd February, a legal holiday. Holidays with us are not, on that account, non-judicial days. Belmont Coal & R. R. Co. v. Smith, 74 Ala. 206 ; State v. Ricketts, 74 N. C. 187; Reid v. State, 53 Ala. 402.
The defendant was indicted for the larceny of a gold watch and watch chain. The proof was that the case of the watch was composed of a metal ten carats of - gold and fourteen of alloy, and that such watch was not considered a gold watch among jewellers, but that the people generally called such case a gold case.
“The indictment must state the facts constituting the offense in ordinary and concise language, without prolixity or repetition’, in such a manner as to enable a person of common understanding to know what is intended,” &c. — Code of 1886, § 4368; Chisolm v. State, 45 Ala. 66 ; Washington v. State, 58 Ala. 355; Lavender v. State, 60 Ala. 60.
We can not affirm, as matter of law, that the description, “one gold watch,” would not enable’ a person of common understanding to know that the watch described by the witnesses, was the watch intended to be described in the indictment. It was such watch as is'generally called a gold watch by the public. The criminal court did not err in refusing to give the charge first asked by defendant. In the other rulings, the trial court fairly submitted the questions of inquiry to the jury, and there is no error in the record.
Affirmed.